Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beekman (2004/0232348).
	Regarding Claim 1, Beekman teaches (with reference to the embodiment of Fig. 12) a collimator for a detector, comprising: a bottom plate (Beekman, Fig. 12, item 4) provided with imaging through holes distributed in an array, wherein the imaging through hole comprises a first hole segment and a second hole segment, wherein a transverse size of the first hole segment gradually decreases from a free end to the second hole segment, and a transverse size of the second hole segment gradually decreases from a free end to the first hole segment (Beekman, Fig. 12, apparent shape of pinholes 6, 6’, and 6” in item 4); and a top plate (Beekman, Fig. 12, item 30), wherein the top plate is provided with shielding through holes distributed in an array, and the imaging through holes and the shielding through holes are arranged in one-to-one correspondence (Beekman, Fig. 12, holes 32, 32’, and 32” corresponding one to one with pinholes 6, 6’, and 6”).
	The Beekman embodiment of Fig. 12 lacks explicit teaching of a shielding case formed on the bottom plate and the top plate is arranged in the shielding case, and closing at least a part of an opening of the shielding case.
	Beekman further teaches (with reference to the embodiment of Fig. 11) baffles 28 extending downward from item 16 (having pinholes 6 therein).  These baffles correspond with the claimed shielding case.  Further, baffles 28 restrict light from entering the collimator from the external environment (See Fig. 11, light permitted within acceptance angle Ω, corresponding to light from the imaging target L, light from the non-target scene is therefore excluded)  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the embodiments of Beekman Fig. 12 and Beekman Fig. 11 in order to further inhibit stray light from reaching the detector.  
	Regarding claim 2, Beekman further teaches the first hole segment and the second hole segment are symmetrically arranged in an up-down direction.  (Beekman, any of Figs. 9-12 and 15-16)
	Regarding claim 3, Beekman further teaches the first hole segment and the second hole segment are independently configured into a truncated cone or a truncated polygonal pyramid. (Beekman, [0087])
	Regarding claim 4, Beekman further teaches the shielding through hole is a straight hole or an oblique hole. (Beekman [0094], [0095])
	Regarding claim 5, Beekman further teaches a lower edge of the shielding through hole coincides with an intersection line between an extension surface of a peripheral surface where an inner wall of the first hole segment is located and a lower surface of the top plate. (Fig. 12, note edges of holes 32 in wall 30 being such that angle Omega being the opening angle of pinhole 6 defines their location)
	Regarding claim 6, Beekman further teaches the collimator has a light-shielding rate of less than 100%, wherein the light-shielding rate is determined by the formula: Htna +HD D 2 Htan- Light-shielding rate _ 1 2 T 2 _ S a D 2 Htan-+- 22 in which: Si represents a projected area of a penumbra region of the collimator; S2 represents a projected area of an umbra region of the collimator; H represents a distance from a center of the imaging through hole to a surface of the detector; a represents an included angle from a midpoint of a connecting surface of the first hole segment and the second hole segment to the free end of the first hole segment; D represents a maximum diameter of the imaging through hole; T represents a distance from a bottom surface of the bottom plate to a top surface of the top plate. (inherent, the light shielding rate is a function of the construction of the collimator, and a device being constructed of the combination of Figs. 11 and 12 would necessarily behave similarly to that claimed)
	Regarding claim 7, Beekman lacks explicit teaching of a thickness of the top plate and a thickness of the bottom plate are not less than 3.5 mm.
	However, the relative dimensions of a device are generally insufficient to distinguish a claimed invention from the prior art unless those dimensions result in some unexpected result or different operation.  In this case, the provisioning of sufficient thickness to prevent undesired radiation from passing through the collimator wall is obvious.
	Regarding claims 8-10, claims 8-10 are rejected on the same grounds as claim 7. 
	Regarding claim 11, claim 11 is rejected on the same grounds as claim 1, as it has the same substantive limitations. 
	Regarding claim 12, Beekman further teaches the detector is a variable-angle dual- detector single photon emission computed tomography imaging device. (Beekman [0001]-[0003])
	Regarding claim 13, Beekman further teaches the collimator comprises a supporting member arranged between the top plate and the bottom plate and configured to support and fix the top plate and the bottom plate. (Beekman, embodiement of Fig. 11, baffles 28, when combined with the embodiment of Fig. 12, are so located as to be of structural support)
	Regarding claim 14, Beekman further teaches orientations of different imaging through holes point to different directions and converge in a center of an imaging field of view. (Beekman, either of embodiments of Figs. 11 or 12 are so oriented)
	Claims 15-19 are rejected on the same grounds as claims 2-6 above, as they contain the same substantive limitations.
	Regarding claim 20, The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  In this case, the Markush group of gold, tantalum, platinum, tungsten, and lead is clearly selected such that all possibilities for the collimator material are high Z materials.  The selection of a high Z material is obvious for a collimator based on the radiation shielding properties of such high Z materials. 
Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive.  Applicant argues that Beekman does not suggest using both a wall and baffles as light blockers in the collimator.  It is true that Beekman does not disclose a single embodiment having both features.  Nevertheless, each of the two features is directed to blocking stray light from passing through the collimator to the detector.  As they cover different locations, and are physically non-interfering, it stands to reason that one of ordinary skill in the art might choose to use both features in order to more completely block stray light from the detector.  Further, Applicant argues that combining the walls and the baffle would not be arranged such that the blocking wall would close openings of the baffles.  This is assuming a particular bodily incorporation of the two disclosed embodiments, rather than taking into account what one of ordinary skill in the art would learn from the disclosures as a whole.  Taken as a whole, both barriers parallel to and perpendicular to the path of radiation travel may be used to restrict the acceptance angle of the collimator to the desired entrance angle Ω for each pinhole.  These barriers may be connected as a matter of structural convenience, as contrary to how they are shown in the simplified figures, physical barriers cannot exist untethered from their environment.  Thus connection of the barriers to one another (and the pinhole collimator itself) is assumed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107. The examiner can normally be reached Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884